Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
	The application has been reassigned to the undersigned Primary Examiner.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 3-9, 11-13, 15-16 and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: airflow modifier in claim claims 11-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 depends from independent claim 21.  Claim 21 requires inter alia “a turbulator.”  Claim 11 attempts to further limit claim 21 with “an airflow modifier.”  It is unclear if Applicant is attempting to claim something other than the turbulator or broaden the turbulator of claim 21.  
Claims 12-13 each depend from indefinite claim 11 and fail to cure the deficiency thereof, and are accordingly likewise indefinite

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-9 and 21-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent No. 10,975,704 (Webster et al hereinafter).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
For claim 21, Webster et al. teach an airfoil 92 for a turbine engine 10, the airfoil comprising the: an outer wall 110, 112 having an exterior surface and bounding an interior, the outer wall extending axially between a leading edge 114 and a trailing edge 116 to define a chord-wise direction, and also extending radially between a root 96 and a tip 94 to define a span-wise direction; Appl. No.16/223,279Examiner: David E. Sosnowski Filed:December 18, 2018Group Art Unit: 3745 Page 5 of 13a cooling conduit 130 provided in the interior of the airfoil; and an impingement zone (FIG. 6-7) located within the cooling conduit, the impingement zone comprising: an impingement chamber 244 having a rear wall (see FIG. 8) defining a first width; a turbulator 278 within the impingement chamber and spaced from the rear wall to define a rear portion of the impingement chamber (see FIG. 8), with the turbulator 278 having a 
For claim 22, the rear wall of the impingement chamber 244 is concave (see FIG. 8).
For claims 7 and 23, the turbulator 278 at least partially extends into the impingement chamber 244 (See FIG. 7).
For claims 8 and 24, the impingement chamber defines a chamber surface area (CA2).
For claims 9 and 25, the chamber surface area (CA) is greater than an inlet surface area 258 defined by the inlet passage 224.


Claim(s) 7 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 10,605,094 B2 (Quach et al. hereinafter).
For independent claim 21, Quach et al. teach an airfoil 200 for a turbine engine, the airfoil comprising: an outer wall 204, 206 having an exterior surface and bounding an interior, the outer wall extending axially between a leading edge 202 and a trailing edge 208 to define a chord-wise direction, and also extending radially between a root and a tip to define a span-wise direction; Appl. No.16/223,279Examiner: David E. Sosnowski Filed:December 18, 2018Group Art Unit: 3745 Page 5 of 13a cooling conduit 214  provided in the interior of the airfoil; and an impingement zone  located within the cooling conduit, the impingement zone comprising: an impingement chamber 230 having a rear wall (see wall between sidewalls 237, 239  defining a first width; 

    PNG
    media_image1.png
    194
    455
    media_image1.png
    Greyscale

Annotated view of FIG. 3 
a turbulator 262, 266, 282, 286 (see FIG. 8-9) within the impingement chamber and spaced from the rear wall to define a rear portion of the impingement chamber,
with the turbulator having a second width less than the first width (note either the cross section of the turbulators 262, 266, 282, 286 relative to the rear wall, alternatively the fact the turbulators do not extend across of the width of the impingement chamber (see col. 6, lines 17-37)); an inlet passage 232 defining a center streamline direction 234 and fluidly coupled to the impingement chamber 230, wherein the turbulator 262, 266, 282, 286 is aligned with the center streamline direction 234;

    PNG
    media_image2.png
    288
    176
    media_image2.png
    Greyscale

Annotated View of FIG. 9
and an outlet passage 240 fluidly coupled to the impingement chamber 230.
.

Claim(s) 7-9 and 21-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2016/0130951 A1 (Henze et al. hereinafter).
For independent claim 21, Henze et al. teach an airfoil (see FIG. 5) for a turbine engine, the airfoil comprising an outer wall 104 having an exterior surface and bounding an interior, the outer wall extending axially between a leading edge and a trailing edge to define a chord-wise direction, and also extending radially between a root and a tip to define a span-wise direction (see FIG. 5); Appl. No.16/223,279Examiner: David E. Sosnowski Filed:December 18, 2018Group Art Unit: 3745 Page 5 of 13a cooling conduit provided in the interior of the airfoil; and an impingement zone  located within the cooling conduit, the impingement zone comprising: an impingement chamber 22 having a rear wall defining a first width; a turbulator 92 (see FIG. 4 and paragraph 0023) within the impingement chamber 22 and spaced from the rear wall to define a rear portion of the impingement chamber (see FIG. 4), with the turbulator 92 having a second width less than the first width; an inlet passage 26 defining a center streamline direction and fluidly coupled to the impingement chamber 22 (see FIG. 1), wherein the turbulator 92 is aligned with the center streamline direction; and an outlet passage 30 (FIG. 2) fluidly coupled to the impingement chamber 22.
For independent claim 22, with respect to claim 21 above, Henze et al. additionally teach the rear wall being concave (see FIG. 1 and 4).
For independent claim 26, with respect to claim 21 above, Henze et al. additionally teach a second outlet passage 30 (see FIG. 2) fluidly coupled to the impingement chamber and spaced from each of the first outlet passage and the inlet passage (see both FIG. 1-2).


For dependent claims 7 and 23, Henze et al. show the turbulator 92 at least partially extending into the impingement chamber 90 (See FIG. 4).
For dependent claims 8 and 24, Henze et al. show the impingement chamber 90 defines a chamber surface area.
For dependent claims 9 and 25, the Henze et al. chamber surface area is greater than an inlet surface area defined by the inlet passage 26 (see FIG. 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 3-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henze et al. as applied to claims 21 and 22 above, and further in view of United States Patent No. 7,407,365 (Dodd hereinafter).
Henze et al. may not teach a plexus or a common junction of two outlet passageways associated with the cavity 22 and turbulator 92.
Dodd teaches a cooled turbine blade wherein the cooling passage 4 is fractally divided in a network for the purpose of distributing cooling air throughout the blade in accordance with desired cooling requirements of the blade.
Because the prior art of Henze et al. uses a cavity 22/90 with a turbulator 92 blocking the flow from the inlet passage 26 for providing more efficient cooling (paragraph 0023), and Dodd shows inlet passages extending from passage 4 to branched cooling passages, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the junction of the Dodd cooling passages with the cavity and turbulator positioned across from the inlet passage as taught by Henze et al. for the purpose of increasing the cooling effectiveness within the Dodd fractal cooling network.

Claims 3-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henze et al. in view of United States Patent No. 7,665,956 (Mitchell et al. hereinafter). 
Henze et al. may not teach a plexus or a common junction of two outlet passageways associated with the cavity 22 and turbulator 92.

Because the prior art of Henze et al. uses a cavity 22/90 with a turbulator 92 blocking the flow from the inlet passage 26 for providing more efficient cooling (paragraph 0023), and Mitchell et al. show inlet passages 40 extending from passage 31 to branched cooling passages 44, 46, 48, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the junction of the Mitchell et al.  cooling passages 44, 46, 48 with the cavity and turbulator positioned across from the inlet passage 40 as taught by Henze et al. for the purpose of increasing the cooling effectiveness within the Mitchell et al. cooling network.

Examiner Note
Regarding claims 11-13 which have been rejected under 35 U.S.C. §112(b): Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
United States Patent No. 9,234,438 is cited for teaching a branched network of cooling passages in a turbine blade (see Abstract).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/               Primary Examiner, Art Unit 3799